Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing       Dec 31 2013, 9:38 am
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

LAURA M. TAYLOR                                     GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    ANDREW FALK
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

TYLER BURTON,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 49A05-1306-CR-269
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE MARION SUPERIOR COURT
                     The Honorable Shatrese M. Flowers, Master Commissioner
                                Cause No. 49F24-1301-FD-3940



                                        December 31, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
                                            Case Summary

       Tyler Burton appeals his conviction for class D felony battery resulting in bodily

injury on a child,1 arguing that the State failed to disprove his self-defense claim. “The

standard of review for a challenge to the sufficiency of evidence to rebut a claim of self-

defense is the same as the standard for any sufficiency of the evidence claim.” Wilson v.

State, 770 N.E.2d 799, (Ind. 2002). “We neither reweigh the evidence nor judge the

credibility of witnesses.” Id. We will affirm if “there is sufficient evidence of probative

value to support the conclusion of the trier of fact.” Id.

       To convict Burton of battery resulting in bodily injury on a child, the State was

required to prove that Burton was at least eighteen years old and knowingly or intentionally

touched a person who was less than fourteen years of age in a rude, insolent, or angry manner

that resulted in bodily injury. Ind. Code § 35-42-2-1(a)(2)(B). At trial, Burton conceded that

he committed battery resulting in bodily injury on a child but claimed that he acted in self-

defense. A claim of self-defense is legal justification for an otherwise criminal act. Ind.

Code § 35-41-3-2. A person is justified in using reasonable force against any other person to

protect the person or a third person from what the person reasonably believes to be the

imminent use of unlawful force. Id. “To prevail on a claim of self-defense, the defendant

must present evidence that he: (1) was in a place he had a right to be, (2) did not provoke,

instigate, or participate willingly in the violence, and (3) had a reasonable fear of death or

great bodily harm.” Tharpe v. State, 955 N.E.2d 836, 844 (Ind. Ct. App. 2011), trans.


       1
           Both Burton and the State mistakenly indicate that he was convicted of class C felony battery.

                                                     2
denied. “Once a defendant claims self-defense, the State must disprove, beyond a reasonable

doubt, at least one element of self-defense. The State may meet its burden by either rebutting

the defense directly or relying on the sufficiency of evidence in its case-in-chief.” Carroll v.

State, 744 N.E.2d 432, 433-34 (Ind. 2001).

       Here, the State produced sufficient evidence to rebut Burton’s claim of self-defense.

The evidence most favorable to the conviction shows that thirteen-year-old Logan Hasseld

was walking on the sidewalk near his home. A maroon car sped by him going faster than

cars normally drove on that road. Some of the occupants gave Logan the middle finger. The

car suddenly stopped, its tires squealing. The car drove quickly backward and stopped.

Burton exited the car, walked aggressively toward Logan, and began angrily yelling at him.

Logan continued to walk toward his home. Logan turned around as Burton approached him,

and Burton punched Logan on the side of his face. Logan fell to the ground. Burton jumped

on top of him, held him down, and punched him eight to ten times, causing a large knot on

Logan’s forehead. Burton also hit him on the sides of his face and his ribs.

       Logan’s father, David Hasseld, was in the Hasseld yard and heard yelling. He saw

Burton punch Logan, who fell to the ground. He saw Burton jump on Logan and start hitting

him. David ran toward them, and Burton got up and ran to the car and got in. The car sped

away. Logan was crying and in pain and went inside his house. David had previously given

Logan brass knuckles, which were in Logan’s pocket before the battery. Logan did not take

the brass knuckles out of his pocket. When Logan was inside he realized that they were

missing. David found them lying in the grass near the location of the battery.


                                               3
       Burton testified that he got out of the car and had a conversation with Logan. Burton

was walking back toward the car when Logan said something. Burton turned around, Logan

swung at him with the brass knuckles. Burton blocked the punch and wrestled Logan to the

ground. Burton’s friend, Logan Townsend, gave testimony consistent with Burton’s.

       The evidence as to who started the fight was conflicting. In such instances, “[i]t is the

function of the trier of fact to resolve conflicts in testimony and to determine the weight of

the evidence and the credibility of the witnesses.” Maxwell v. State, 731 N.E.2d 459, 462

(Ind. Ct. App. 2000), trans. denied. Burton’s argument is an invitation to reweigh the

evidence and judge witness credibility, which we may not do. Therefore, we affirm his

conviction.

       Affirmed.

BAKER, J., and NAJAM, J., concur.




                                               4